Rose, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a disciplinary determination finding him guilty of drug use. The Attorney General has advised this Court that the underlying determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. To the extent that petitioner seeks to be restored to the status he enjoyed prior to the tier III hearing, we need note only that “inmates have no constitutional or statutory rights to their prior housing or programming status” (Matter of Rhodes v Smith, 78 AD3d 1391 [2010]; see Matter of Wooley v New York State Dept. of Correctional Servs., 69 AD3d 1073 [2010]; Matter of Welch v Fischer, 68 AD3d 1602 [2009]). Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, this proceeding is dismissed as moot (see Matter of Rogers v Fischer, 81 AD3d 1025 [2011]; Matter of Williams v Fischer, 71 AD3d 1360, 1361 [2010]; Matter of McAdoo v Goord, 19 AD3d 794, 795 [2005]).
Peters, J.P., Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.